    Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 1 of 6

USDC FLSD 2458 (Rev.09/08)-Judgmenti
                                   naCriminalCase                                                              Page1or6


                         '
                             U N IT E D ST A T E S D IST R IC T C O U R T
                              .

                                                Southern D istrictofFlorida
                                                    FortL auderdale D ivision


U NITED STAT ES O F AM ER ICA ,                                 JUDGM ENT IY A CRIM INAL CASE
V S.                                                            CaseNumber:19-20754-CR-SINGH AL
                                                                USM Number:18440-104
JO SE PEG U ER O ,
                                                                CounselforDefendant:M anuelC asabielle
                                                                CounselforTheUnited States:FredericShadley
                                                                Coun Reporter:K ârlShires

The defendantpleaded guilty to C ount 1 ofthe Indictm ent.

Thedefendantisadjudicatedguiltyoftheseoffenses:
TITLE & SECTION                   NATURE OF UFFENSE                                         OFFENSE          COUNT
                                                                                            EN DED
21U.S.C.jj 846and        Conspiracytopossesswithintenttodistribute500      10/29/2019    1
841(a)(1)(b)(1)(B)       yramsormoreofcocaine
The defendantis sentenced as provided in the following pages ofthisjudgment.The sentence is imposdd
pursuantto the Sentencing Reform A ctof 1984.
A llrem aining counts are dism issed on the m otion ofthe governm ent.
Itis ordered that the defendantm ustnotify the United States attorney for this district within 30 days of any
change ofnam e,residence,orm ailing addressuntila11tines,restitution,costs,and specialassessm ents imposed
bythisjudgmentarefullypaid.Iforderedtopay restitution,thedefendantmustnotifyth.ecourtandUnitedStates
attorney ofm aterialchangesin economic circumstancçs.




                                                                Date ofImposition ofSentence:10/20/2020




                                                                Anuraag Sing al              V
                                                                U nited StatesD istr' Judge

                                                                Day:p z'                     -
                                                                                                  w
     Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 2 of 6
USDC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase                                                   Page2of6

D EFEN D AN T:JO SE PEG U ER O ,
CA SE N U M BER :19-20754-CR -SlN G H A L

                                                      IM PR ISO N M EN T

The defendantishereby com mitted to the custody ofthe United StatesBureau ofPrisonsto be im prisoned fora
totalterm of60 M onthsasto Count1 oftheIndictm entto run concurrently with Florida StateSentence.
The C ourt m akes the follow ing recom m endations to the B ureau of Prisons: That the D efendant be
designated to a facility in the Southern D istrict ofFlorida and participate in the 500 hour drug treatm ent
program .
The defendantis rem anded to the custody ofthe U nited StatesM arshal.

                                                          R ET UR N
1haveexecutedthisjudgmentasfollows:
                                                                                                         1




Defendantdelivered on                                                  to

at                                                  ,withacertifiedcopyofthisjudgment.




                                                               UN ITED STATES M A R SH AL



                                                               DEPU TY UN ITED STA TES M A RSHA L
     Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 3 of 6
USDC FLSD 2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                    Page3of6

D EFEN D AN T:JO SE PEG U ER O ,
CASE NUM BER:19-20754-CR-SlNGHAL

                                          SU PER V ISED REL EA SE
Upon release from imprisonment,the defendantshallbe on supervised release fora term of4 Years as to Count 1 ofthe
Indiitm ent.
Thç defendantmustreportto theprobation office in the districtto which the defendantisreleased F ithin 72 hours bfrelease
from the custody ofthe Bureau ofPrisons.
The defendantshallnotcom mitanotherfederal,state orlocalcrim e.
The defendantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse ofa
controlled substance.The defendantshallsubm itto one drug testwithin 15 daysofrelease from im prisonmentand atleast
two periodicdrugteststhereafter,asdeterm ined by the court.
fhedefendantshallcooperatein thecollection ofDNA asdirected bytheprobationoflicer.
'



Theçlefendantshallnotpossessallrearm,amm unition,destructivedevice,oranyotùerdangerousweapon.
lfthisjudgmentimposesafineorrestitution;itisaconditionofsupervisedreleasethatthedefendantpay inaccordance
withtheScheduleofPaymentssheetofthisjudgment.
Thedefendantm ustcomply with the standard conditionsthathave been adopted by thiscourtaswellaswith any additional
conditionson theatlached page.
                                      STA ND A RD C O N DITIO N S O F SU PER V ISIO N
          Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;                    .
          Thedefendantshallreportto theprobationofficerandshallsubmitatruthfuland completewrittenreportwithinthefirstfifleen
          daysofeachm onth;
          Thedefendantshallanswertruthfully al1inquiriesby theprobationofficerand follow theinstructionsoftheprobation officer;
          Thedefendantshallsupporthisorherdependentsandmeetotherfamily responsibilities;
          Thedefeàdantshallwork regularly ata lawfuloccupation,unlessexcused by theprobation officerforschooling,training,or
           otheracceptablereasons;
           Thedefendantshallnotifytheprobation officeratleastten dayspriorto any change
                                                                                      'in residenceoremployment;
           Thedefendantshallrefrain from excessiveuseofalcoholand shallnotpurchase,possess,use,distribute,oradm inisterany
           controlled'
                     substanceorany paraphernaliarelatedtoany controlledsubstances,exceptasprescribedby aphysician;
           Thedefendantshallnotfrequentplaceswherecontrolled substancesareillegally sold,used,distributed,oradministered;
           Thedefendantshallnotassociatewithany personsengagedincriminalactivity andshallnotassociatewith any person
    T
           convictedofafelony,unlessgrantedpermission todo sobytheprobatio'n officer;
        10.Thedefendantshallpennitaprobation officertovisithim orheratanytimeathomeorelsewhereandshallpennitconfiscation
           ofany contraband observedinplain view oftheprobationofficer;                                                 '
        11.Thedefendantshallnotifytheprobation officerwithin seventy-two hoursofbeing arrested orquestioned by a1aw enforcement
      '
           officer;
        12.Thedefendantshallno$enterintoany agreementto actasan informeroraspecialagentofa1aw enforcem entagency without
           theperm ission ofthecourt;and
        13.Asdirectedby theprobationofficer,thedefendantshallnotifythird partiesofrisksthatmay beoccasionedbythedefendant's
          crilinalrecordorpersonalhistoryorcharacteristicsand shallpermittheprobation officertomakesuchnotificationsandto
          confinn thedefendant'scom pliancew ith such notificationrequirem ent.
   Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 4 of 6
USDC FLSD 2458(Rev.09/08)-Judgmenti
                                  naCriminalCase                                                  Page4of6

DEFEN D AN T:JO SE PE G UER O ,
CA SE NU M BER :19-20754-C R-SlN G H A L

                                      SPE CIA L C O N D ITIO N S O F SU PER V ISIO N

MentalHealthTreatment-Tlledefendantshallpaticipateinanapprovedinpatient/outpatientmentalhealth
                                                                                        w

treatmentprogram.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)basedonability
to pay oravailability ofthird pal'
                                 typaym ent.

Perm issibleSearch -Thedefendéntshallsubmittoa search ofhisperson'orproperty conducted in areasonable
mannerand atareasonabletim eby theU .S.Probation Officer.

SubstanceA buse T reatm ent-The defendantshallparticipate in an approved treatm entprogrnm fordrug and/or
alcoholabuseand abideby allsupplem entalconditionsoftreatm ent.Participation m ay include
inpatient/outpatienttreatment.Thedefendantwillcontributetothecostsofservicesrendered(co-payment)based
on ability topay oravailability ofthird party paym ent.

Unpaid Restitution,Fines,orSpecialAssessm ents-Ifthedefendanthasany unpaid nm ountofrestitution,
fines,orspecialassesjm ents,the defendantshallnotify theprobation offîcerofany m aterialchange in the
defendant's econom ic circum stancesthatm ightaffectthe defendant's ability to pay.
   Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 5 of 6
USDC FLSD 2458(Rev.09/08)-Judgmenti
                                  naCrimina!Case                                                    Page5of6

DEFENDANT:JO SE PEGUER O,
CASE NUM BER:19-20754-CR-SINGHAL

                                         C RIM IN AL M O N ETA R Y PEN A LTIES
The defendantmustpay thetotalcrim inalmonetary penaltiesunderthescheduleofpaymentson Sheet6.
                                A ssessm ent                  Fine                Restitution
         TOTA LS                   $100.00                   $0.00                  $0.00


lf the defendant m akes a partial paym ent, each payee shall receive an approxiinately proportioned
paym ent,unless specified otherw ise in the priority order or percentage paym entcolup n below .H ow ever,
pursuantto 18U.S.C.j3664(i),alInonfederalvictimsmustbepaidbeforetheUnited Statesispaid.                   .


VAMEOFPAWE                                                 TOTALLOSS* RESTITUJIONORDERED        -




* Findingsforthetotalam ountoflossesarerequired underChapters 109A,110,1IOA,and 113A ofTitle 18 for
offensescom mittedon orafterSeptember13,1994,butbefore April23,1996.
**Assessmentdueim mediately unlessotherwise ordered by theCourt.
    Case 1:19-cr-20754-AHS Document 89 Entered on FLSD Docket 10/20/2020 Page 6 of 6
USDC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase                                                         Pag,
                                                                                                             e6of'6

D EFEN D AN T:JO SE PEG U ER O ,
CASE NUM BER:19-20754-CR-SlNGHAL

                                                    SCH ED U LE O F PA YM ENT S
Having assessed the defendant's ability to pay,payment of the total criminal monetary penalties '
                                                                                                is due as
follows:
A.Lum p sum paym entof$100.00 dueim m ediately.
Unlessthecourthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetaly penalties is due during imprisonm ent.A11crim inalm onetary penalties,exceptthose payments made
through the FederalBureau ofPrisons'lnmate FinancialResponsibility Progrnm ,are m ade to the clerk ofthe
cpurt.
The defendant shallreceive credit for a11paym ents previously m ade toward any crim inalmonetary penalties
imposed.

Thisassessment/fne/restitutionispayablytotheCLERK,UNITED STATESCOURTSandistobeaddressedto:
U .S.CLERK 'S O FFIC E
A TTN :FINA N CIA L SE CTIO N
400 N O RTH M IA M I A VEN U E,R O O M 08N 09
M IA M I,FLO RID A 33128-7716
The assessment/tine/restitution is payable im m ediately.The U .S.Bureau ofPrisons,U.S.Probation Office and
theU .S,Attorney'sOfficeareresponsible forthe enforcem entofthisorder.

DefendantandCo-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAm ount,and corresponding payee,ifappropriate.
CA SE N U M BER                                                                          JO IN T A ND SEVEM 'L
D EFEND AN T AN D C O -DEFEN D AN T N AM ES                           T O TAL AM O U N T A M O UN T
(INCLUDING DEFENDANT NUM BER)
The G overnm entshall5le a prelim inary order offorfeiture w ithin 7 days.
Paymentsshallbeappliedinthefollo' wingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)fneprincipal,(5)5neinterest,(6)communityrestitution,(7)penalties,and(8)costs,including costof
prosecution and courtcosts.
